EXHIBIT Subsidiaries of the Company at February 10, 2010 Realty Income Texas Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI GA 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 5, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI SE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income
